Case 1:19-cr-00490-RMB Document 47-1 Filed 08/19/19 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

_ — ~” — ood ~ — =- =- = a ~ - =- - x
NOLLE PROSEQUI
UNITED STATES OF AMERICA
: 19 Cr. 490 (RMB)
-V.e- :
JEFFREY EPSTEIN, :
Defendant. :
= _ - =- - - _ - - - ~ _ =- - — x
1. The filing of this nolle prosequi will dispose of

this case with respect to JEFFREY EPSTEIN, the defendant.

2. On July 2, 2019, Indictment 19 Cr. 490 (the
*“Tndictment” ) was returned, charging JEFFREY EPSTEIN, the
defendant, with one count of conspiracy to commit sex trafficking
of minors, in violation of 18 U.S.C. § 371, and one count of sex
trafficking of minors, in violation of 18 U.S.C. § 1591.

3, On or about August 10, 2019, while the above-
captioned case was pending, but prior to any trial or other
disposition, JEFFREY EPSTEIN, the defendant, died.

4, Because JEFFREY EPSTEIN, the defendant, died while
this case was pending, and therefore before a final judgment was
issued, the Indictment must be dismissed under the rule of
abatement. See United States v. Wright, 160 F.3d 905, 908 (2d Cir.

1998).

 
Case 1:19-cr-00490-RMB Document 47-1 Filed 08/19/19 Page 2 of 2

5. Accordingly, I recommend that an order of nolle
prosequi be filed as to defendant JEFFREY EPSTEIN.

Dated: New York, New York
August 19, 2019

/

 

ALISON MOE / ANEX ROSSMILLER / MAURENE COMEY
Assistant United States Attorneys

Upon the foregoing recommendation, I hereby direct, with
leave of the Court, that an order of nolle prosequi be filed as to

defendant JEFFREY EPSTEIN.

Dated: New York, New York
August 19, 2019

LL. Ben

GEOFFREY. Xx, .. BERMAN
United States Attorney
Southern District of New York

S

 

SO ORDERED:

Dated: New York, New York
August , 2019

 

Hon. Richard M. Berman
United States District Judge
Southern District of New York
